Citation Nr: 0033252	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-16 641	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment or reimbursement for emergency medical 
treatment provided at a non-VA facility on May 19, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 determination by the 
Medical Administration Service (MAS) at the Department of 
Veterans Affairs (VA) Medical Center in Bonham, Texas.  The 
claim was subsequently associated with the veteran's claims 
file at the Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The available medical evidence is sufficient for a 
determination of the matter on appeal.

3.  A March 1997 rating decision found the veteran was 
permanently and totally disabled due to service-connected 
disabilities. 

4.  The veteran incurred private medical expenses in 
connection with emergency room treatment for abdominal pain 
on May 19, 1998.

5.  Evidence of record demonstrates a VA facility was 
feasibly available at the time of the veteran's treatment on 
May 19, 1998.



CONCLUSION OF LAW

The criteria for payment or reimbursement for emergency 
medical treatment provided at a non-VA facility on May 19, 
1998, have not been met.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record indicates that in March 1997 the RO found the 
veteran was permanently and totally disabled due to service-
connected disabilities.  The veteran's service-connected 
disabilities include post-traumatic stress disorder, assigned 
a 100 percent disability rating, right fourth metacarpal 
phalangeal joint adhesion, assigned a 0 percent disability 
rating, colitis, assigned a 0 percent disability rating, 
hemorrhoids, assigned a 0 percent disability rating, 
residuals of hookworm infestation, assigned a 0 percent 
disability rating, left forearm scar, assigned a 0 percent 
disability rating, and post operative left neck sebaceous 
cyst scar, assigned a 0 percent disability rating.

A May 19, 1998, emergency room report from the Texahoma 
Medical Center indicates that the veteran arrived by private 
vehicle with complaints of a 3 day history of abdominal pain.  
He reported some nausea and diarrhea but no vomiting and no 
blood in stools.  He stated he had experienced some 
occasional fever and body aches but that those symptoms had 
resolved.  The examiner noted the veteran had experienced 
nausea and diarrhea without vomiting the day before his 
admission, that he was afebrile, and that his work up had 
been completely benign.  The diagnosis was abdominal pain of 
unclear etiology.  It was also noted that other patients in 
the area had reported similar symptoms secondary to viral 
gastritis and this diagnosis was suspected in the veteran's 
case. 

A copy of a physician's order noted the veteran reported 
abdominal pain of 3 days duration which had subsided the day 
before admission but had worsened the day of admission.  It 
was noted the veteran was ambulatory upon discharge and was 
released in the care of his spouse.

In correspondence received in July 1998 the veteran requested 
entitlement to payment or reimbursement for non-VA medical 
expenses incurred on May 19, 1998.  He reported that he 
became very sick and was unable to get to the Bonham VA 
medical facility.  He stated that he called that facility and 
was instructed to seek medical help.  He submitted a copy of 
an invoice indicating emergency room medical expenses in the 
amount of $1,263.45.

An August 1998 VA medical opinion recommended the veteran's 
claim be denied and indicated that a VA medical facility was 
feasibly available.  It was noted that emergency room reports 
had been reviewed and that the Bonham VA medical facility was 
within approximately 38 miles.

In an August 1999 statement the veteran reported he had 
called the Bonham VA medical facility and asked if he should 
go to the Texahoma Medical Center.  He stated they inquired 
if he could make it to the Bonham VA facility and that when 
he responded negatively he was instructed to go to the 
private hospital.  He noted he had experienced recent stomach 
problems related to gall stones for which he was receiving VA 
treatment.

In his substantive appeal the veteran stated he believed his 
treatment involved a medical emergency and that he had acted 
upon it as such.  He noted the Bonham VA medical facility was 
50 minutes from his home and that the facility had no 
emergency room.  He stated the Texahoma Medical Center was 15 
minutes from his home.  He also noted that the decision to 
deny his claim did not consider the fact that he had a total 
service-connected disability and did not acknowledge that he 
had been instructed to go to the closest hospital when he 
called and spoke with the representative at the Bonham VA 
medical facility.

Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  The record 
indicates the veteran was adequately informed of the evidence 
necessary to support his claim and that all relevant records 
identified and sufficient medical evidence for a 
determination of the matter has been obtained.

The Board also notes that the veteran's representative 
contended that a remand was warranted as a result of the 
Millennium Health Care and Benefits Act, Public Law 106-117.  
Although the new provisions of that act which become 
effective in May 2000 provide general authority for the 
reimbursement of non-VA emergency treatment, the law 
specifically stated that claimants would be personally liable 
for such expenses if found not eligible under § 1728.  See 
38 U.S.C.A. § 1725 (West Supp. 2000); Pub. L. 106-117, Title 
I, Subtitle B, § 111, 113 Stat. 1556 (1999) (providing that 
the November 30, 1999, act shall take effect 180 days after 
the date of enactment).  The term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent layperson reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).  

The Board finds that the definition of emergency treatment 
significantly alters the law as to what may be considered a 
medical emergency under 38 U.S.C.A. § 1728, but that the 
definition does not disturb matters as to the class of 
potentially eligible veterans or the requirement that VA or 
Federal facilities were not feasibly available.  As the 
applicable law in this case was not revised by the Millennium 
Health Care and Benefits Act, the Board finds the veteran is 
not prejudiced by the present action on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); but see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

VA law provides that payment of medical expenses incurred at 
a non-VA medical facility without prior VA authorization may 
be paid when all of the following conditions are met: (a) 
that the treatment received was for an adjudicated service-
connected disability, a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, that the veteran was totally 
and permanently disabled due to a service-connected 
disability, or that the veteran was participating in a 
vocational rehabilitation program under Chapter 31; (b) that 
the care and services not previously authorized must be shown 
to have been rendered in a medical emergency of such nature 
that delay would have been hazardous to the veteran's life or 
health; and (c) that VA or other Federal facilities must not 
have been feasibly available and an attempt to use them 
beforehand or to obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (2000).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the failure to satisfy any one of the three 
criteria listed above precludes VA from paying unauthorized 
medical expenses incurred at a private hospital.  See Hayes 
v. Brown, 6 Vet. App. 66, 69 (1993).

A VA facility may be considered as not feasibly available 
when the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. 
§ 17.53 (2000); see also Cotton v. Brown, 7 Vet. App. 325 
(1995).  In those instances where care in public or private 
hospitals at VA expense is authorized because a VA or other 
Federal facility was not feasibly available, as defined in 
this section, the authorization will be continued after 
admission only for the period of time required to stabilize 
or improve the patient's condition to the extent that further 
care is no longer required to satisfy the purpose for which 
it was initiated.  Id.

In this case, the Board notes that the veteran was 
permanently and totally disabled due to service-connected 
disabilities at the time of his treatment on May 19, 1998, 
and that he incurred private medical expenses in connection 
with emergency room treatment for abdominal pain on May 19, 
1998.  Therefore, entitlement to payment or reimbursement of 
the expenses incurred on May 19, 1998, is warranted if 
treatment was necessitated by a medical emergency during a 
time in which VA medical facilities were not feasibly 
available.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Board notes that the August 1998 VA medical report did 
not express an opinion as to whether or not the treatment 
sought by the veteran was emergent but that the MAS 
determination did not dispute the veteran's claim that his 
treatment was emergent.  Therefore, the veteran's claim is 
determined by whether or not a VA or other Federal facility 
was feasibly available.  The evidence of record demonstrates 
a VA facility was feasibly available for the veteran's 
treatment on May 19, 1998.  

Although the veteran stated the VA facility was 50 minutes 
from his home, that the facility had no emergency room, and 
that at the time he did not believe he could withstand travel 
of that distance, the Board finds the August 1998 VA medical 
opinion is persuasive.  The Board further finds that the 
veteran's claim that the Bonham VA facility was not feasibly 
available is inconsistent with the contemporaneous private 
medical reports associated with the May 19, 1998, treatment 
which indicate he reported complaints that had persisted over 
3 days with some resolution of symptoms.

The Board also finds that while the veteran may have been 
instructed to seek immediate medical care, the cautious 
advice of a VA employee can not confer authorization for the 
payment of private medical treatment.  The Court has noted 
that payments from the Federal Treasury must be authorized by 
statute and that government employees may not make 
obligations which were beyond the scope authorized by 
statute.  See Zimick v. West, 11 Vet. App. 45 (1998) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 
424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 
U.S.C. § 1341(a)).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

The claim for entitlement to payment or reimbursement for 
emergency medical treatment provided at a non-VA facility on 
May 19, 1998, is denied.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 

